PER CURIAM.
The Apache did not anchor outside of anchorage lim’ts from choice; her machinery broke down, leaving her helpless, and common prudence required her to anchor promptly. She dragged her anchor, but certainly not at any such rate of speed as would lead any one to think she was a moving vessel — moving backwards. The pilot of the Townsend assumed she was moving forward. We know of no obligation which she was under to give any signal, in the daytime and not in fog, to indicate she was at anchor. She was not in fault, and if it be held that the Townsend was free from fault the result would practically be a finding that the collision was an inevitable accident, which it certainly was not.
We think it entirely clear that, if the pilot of the Town’send had watched sharply enough he would have perceived much sooner than lie did that the Apache was not going up river. It may be he was not obliged to anticipate that a vessel would be anchored where the Apache was. Yet she was in plain view, and when she became visible he was hound to keep her under observation. There are surely ways, other than the sight of her anchor chain, by which a pilot can determine whether a vessel which he can see clearly a mile away is moving or not. There seems to have been no congestion or other interfering vessels. Apparently the pilot of this large flotilla expected every one who was in his way to get out of it, and neither himself nor the lookout watched this boat sufficiently to see that she was not navigating, and, therefore, was not to be expected to change course to avoid the tug and tow.
The decree is affirmed, with interest and costs.